                         Case 20-10940-LSS             Doc 103       Filed 05/11/20        Page 1 of 4




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
         ----------------------------------------------------------x
                                                                   :
         In re                                                     : Chapter 11
                                                                   :
         ALPHA ENTERTAINMENT LLC,                                  : Case No. 20-10940 (LSS)
                                                                   :
                           Debtor.1                                :
                                                                   : Ref. Docket No. 22
         ----------------------------------------------------------x

                      CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 22

                          The undersigned hereby certifies that, as of the date hereof, he has received no

         answer, objection, or other responsive pleading to the Debtor’s Eleventh Omnibus Motion for

         Entry of an Order Authorizing the Debtor to Reject Certain Executory Contracts Effective as of

         the Petition Date [Docket No. 22] (the “Motion”) filed with the United States Bankruptcy Court

         for the District of Delaware (the “Court”) on April 13, 2020.

                          The undersigned further certifies that, as of the date hereof, he has reviewed the

         Court’s docket in this case and no answer, objection, or other responsive pleading to the Motion

         appears thereon. Objections to the Motion were to be filed and served by 4:00 p.m. (ET) on April

         27, 2020.2

                          As no responses to the Motion have been received, it is hereby respectfully

         requested that the proposed order attached to the Motion be entered at the earliest convenience of

         the Court.




         1
           The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
         1266 East Main St., Stamford, CT 06902.
         2
           The Objection Deadline was extended to May 8, 2020 at 1:00 p.m. (ET) solely for the Official Committee of
         Unsecured Creditors (the “Committee”). The Committee advised that it has no objection to the Motion.
26491781.1
                         Case 20-10940-LSS   Doc 103    Filed 05/11/20   Page 2 of 4




             Dated:   May 11, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                      Wilmington, Delaware
                                             /s/ Shane M. Reil
                                             Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                             Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                             Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                             Shane M. Reil (No. 6195) (sreil@ycst.com)
                                             Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                             1000 N. King Street
                                             Rodney Square
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253

                                             Proposed Counsel to the Debtor and Debtor in Possession




26491781.1

                                                    2
             Case 20-10940-LSS   Doc 103   Filed 05/11/20   Page 3 of 4




                                  EXHIBIT A

                            Revised Proposed Order




26491781.1
             Case 20-10940-LSS   Doc 103   Filed 05/11/20   Page 4 of 4




                                  EXHIBIT B

                                    Redline




26491781.1
